THE THIRTEENTH COURT OF APPEALS

                                   13-19-00253-CR


                                  The State of Texas
                                          v.
                                    Victor Torres


                                  On Appeal from the
                  County Court at Law No. 1 of Hidalgo County, Texas
                        Trial Court Cause No. CR-15-11398-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED.

      We further order this decision certified below for observance.

August 20, 2020